Citation Nr: 0822508	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
cerebellar hemangioblastoma to include a seizure disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.P.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1958 to December 1979. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In a decision in August 2007, the Board reopened the claim of 
service connection for residuals of a left cerebellar 
hemangioblastoma to include a seizure disorder and then 
remanded the claim for further development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A left cerebellar hemangioblastoma to include a seizure 
disorder was not affirmatively shown to have been present 
during service; a left cerebellar hemangioblastoma to include 
a seizure disorder was not manifest to a compensable degree 
within one year of separation from service; the current left 
cerebellar hemangioblastoma to include a seizure disorder, 
first diagnosed after service beyond the one-year period for 
a brain tumor or a seizure disorder as a chronic disease, is 
unrelated to disease, injury, or event of service origin. 




CONCLUSION OF LAW

A left cerebellar hemangioblastoma to include a seizure 
disorder was not incurred in or aggravated by service and 
service connection for a left cerebellar hemangioblastoma to 
include a seizure disorder may not be presumed to be incurred 
in service based on the one-year presumption for a chronic 
disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).


The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2003 and in March 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was also notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The notice included the provisions 
for the effective date of the claim and for the degree of 
disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice of the provisions for the 
effective date of the claim and for the degree of disability 
assignable was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing error 
was cured by substantial content-complying VCAA notice and 
subsequent readjudication as evidenced by the supplemental 
statement of the case, dated in December 2006.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
medical records, service department records,  and VA records.  

Also, VA conducted the necessary medical inquiry in an effort 
to substantiate the claim of service connection for residuals 
of a left cerebellar hemangioblastoma to include a seizure 
disorder by affording him a VA examination and obtaining a VA 
medical opinion in September 2007.  

As the veteran has not identified any additionally evidence 
and as no additional evidence remains to be obtained, no 
further assistance to the veteran is required to comply with 
the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records disclose that in July 1968 the 
veteran experienced an episode of sharp pain in the right 
shoulder and then vertigo and light headedness, dropping to 
his knees, and the impression was acute muscle spasm.  In 
December 1958, the veteran complained of chest pain, a cough, 
a sore throat, a headache, and chills, and the diagnosis was 
a common cold.  In June 1959, the veteran complained of 
dizziness and low back sprain, and the pertinent finding was 
muscle spasm.  In September 1972, the veteran experienced a 
syncopal episode, which was associated with his medications.  
In March 1976, the veteran complained of a headache, and the 
assessment was viral syndrome.  In May 1976, the veteran was 
hospitalized for an acute febrile illness with pancytopenia 
of unknown etiology.  Symptoms included myalgia, photphobia, 
and headache.  

On retirement examination, the veteran gave a history of 
headaches and dizziness. The examiner associated the 
headaches and dizziness to chronic neck pain.  The 
neurological evaluation was normal.  The service medical 
records contained no finding, history, or diagnosis of a 
brain tumor. 



After service, VA records show that in February 1988 the 
veteran complained of headaches for about one year, starting 
from the occipital area and moving to the frontal area, which 
were getting more constant.  He was instructed to return if 
the headaches got worse.  

Service department records show that in January 1991 the 
veteran complained of headaches once a week, lasting two to 
three days.  Hospital records disclose that in January 1991 
the veteran was admitted for a history of chronic occipital 
headaches, which had been present for about one year.  
According to the veteran, since September 1990, he had noted 
dizziness, lightheadedness, and vertigo, which progressed to 
problems with balance.  A CT scan had revealed a brain tumor.  
During the hospitalization, a MRI revealed a tumor within the 
left cerebellum.  The tumor was then surgically removed.  The 
pathology report discloses that the tumor measured 2.5 x 1.7. 
x 1.2 cm.  The diagnosis was left cerebellar 
hemangioblastoma. 

Service department records show that in August 1991 the 
diagnosis was ataxia secondary to the cerebellar tumor 
resection.  In February 1993, the veteran was having episodes 
of tremors.  In November 1994, the impression was myoclonic 
seizures.    

In November 2003, a private neurologist stated that the 
veteran's seizures were the direct result of the cerebellar 
tumor. 

The veteran has submitted several medical articles containing 
general information about a hemangioblastoma.  The articles 
disclose that a hemangioblastoma may stay small for 20 to 30 
years, while others grow quickly; that a tumor, measuring 2.5 
cm., is considered a large tumor; that the peak incidence of 
symptoms occur in the third decade and the next higher 
incidence occur in the fifth decade; that the most common 
presenting symptom is headaches, followed by clumsiness, and 
mental confusion due to intracranial pressure as the tumor 
pushes on the brain; and that the average duration of 
symptoms is 13 months.



In May 2007, the veteran testified that at times during 
service he could not make it to formation and that he had 
been put on a profile, that he had difficulty maintaining his 
balance, and that he headaches and passed out on several 
occasions during service, which were symptoms of a 
hemangioblastoma.  The veteran stated that medical personnel 
did not evaluate him for possible brain pathology and as a 
result the tumor went undetected for years.  The veteran's 
spouse stated that the surgeon, who had removed the tumor, 
stated that the tumor had been present for years.  She also 
stated that the veteran's seizures began in the early 1980s. 

On VA examination in September 2007, the examiner stated that 
after a thorough review of the claim file he was unable to 
find symptoms related to the veteran's hemangioblastoma for 
which he might have sought medical attention during service.  
The examiner stated that the episode of syncope during 
service was associated with medication for treatment of 
chronic neck pain.  After service, the examiner noted that 
the veteran began experiencing dizziness and diminished 
balance in September 1990, that a CT scan revealed a left 
cerebellar tumor that was surgically removed and on biopsy 
measured 2.5 centimeters in size in 1991.  The examiner 
stated that the seizures were the result of the procedures to 
treat the hemangioblastoma.  

The VA examiner commented that a hemangioblastoma typically 
presented with clinical symptoms in some thirteen months, on 
average, before the diagnosis, and that the symptoms were 
directly related to the mass effect on the space-occupying 
tumor.  The examiner then expressed the opinion that the 
substantial time interval between service and the 
manifestation of the symptoms, resulting in the diagnosis, 
was too great to associate the hemangioblastoma with the 
veteran's military service.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § §1110, 1131.



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Where a veteran served continuously for ninety (90) days or 
more and a brain tumor or a seizure disorder becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

On the basis of the service medical records, a left 
cerebellar hemangioblastoma to include a seizure disorder was 
not affirmatively shown during service by finding, history, 
or diagnosis.  For this reason, the claim of service 
connection is not established under 38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Although the service medical records do not document a 
hemangioblastoma, the service medical records do document 
headaches and lightheadedness or dizziness or syncope, which 
the veteran asserts were symptoms of a brain tumor.  

The service medical records convey a different association.  
In July 1968, an episode of sharp pain in the right shoulder 
and vertigo and light headedness were associated with acute 
muscle spasm.  In December 1958, a headache was associated 
with a common cold.  In June 1959, dizziness and low back 
sprain were associated with muscle spasm.  In September 1972, 
an episode of syncope was associated with medications.  In 
March 1976, a headache was associated with a viral syndrome.  
In May 1976, symptoms of headache were associated with an 
acute febrile illness with pancytopenia of unknown etiology.  
On retirement examination, a history of headaches and 
dizziness were associated with chronic neck pain. 

Whether or not the symptoms of headaches and lightheadedness 
or dizziness or syncope were indicative of a brain tumor, the 
service medical records lack the documentation of the 
combination of manifestations sufficient to identify a brain 
tumor during service and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service medical records, then 
a showing of continuity of symptomatology after service is 
required to support the claim. 

After service, VA records documented headaches in 1988 with a 
one year history.  Service department records in January 1991 
documented headaches, which had been present for about one 
year and symptoms of dizziness, lightheadedness, and vertigo, 
progressing to problems with balance, which had been present 
since September 1990.  Following a CT scan and a MRI, a tumor 
was found in the left cerebellum, which was surgically 
removed, and the diagnosis was a cerebellar hemangioblastoma.  
In 1994, a seizure disorder associated with the brain tumor 
was documented.  In May 2007, the veteran's spouse stated 
that the veteran's seizures began in the early 1980s.

The absence of documented complaints of headaches from 1979 
to 1988 with a history no earlier than 1987, a period of over 
eight years, and the absence of documented complaints of 
dizziness, lightheadedness, or vertigo, progressing to 
problems with balance, from 1979 to 1991, dating to September 
1990, a period of over ten years interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  The absence of medical evidence of 
continuity of symptomatology outweighs any statement of 
continuity by the veteran, rendering the veteran's lay 
evidence less probative than the medical evidence on the 
question of continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For this 
reason, service connection for a cerebellar hemangioblastoma 
based on continuity of symptomatology, that is, by tracing 
symptoms of headaches, dizziness, lightheadedness, or vertigo 
in and since service directly to the hemangioblastoma in 
1991, has not been established under 38 C.F.R. § 3.303(b). 

And as there is no competent evidence either contemporaneous 
with or after service that a seizure disorder was noted 
during service, the principles of service connection 
pertaining to chroncity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).

Also, the diagnosis of a cerebellar hemangioblastoma in 1991 
and the diagnosis of a seizure disorder in 1994 are well 
beyond the one-year period for presumptive service connection 
for a brain tumor or a seizure disorder as a chronic disease 
under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307 and 
3.309.

As for service connection based on the initial documentation 
of a cerebellar hemangioblastoma under 38 C.F.R. § 3.303(d), 
although the veteran is competent to describe symptoms of 
headaches, dizziness, lightheadedness, vertigo, loss of 
balance, or seizures, a brain tumor is not a condition under 
case law, where lay observation has been found to be 
competent as to the presence of the disability, that is, a 
brain tumor is not capable of lay observation.  Charles v. 
Principi, 16 Vet. App. 370 (2002) (On the question of whether 
the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent); see 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation). 

Where, as here, the determinative issue involves questions of 
a medical diagnosis, not capable of lay observation, and of 
medical causation competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or a medical opinion.  38 C.F.R. § 3.159.  

To the extent the veteran's statements and testimony relate 
the onset of the brain tumor to service or to symptoms of 
headaches, dizziness, lightheadedness, or vertigo during 
service, in which the veteran relies on the information 
contain in the medical articles as to the growth rate and 
size of the tumor, incidence of peak symptoms in the third 
decade, which would coincide with his time in service, and 
then symptoms in the fifth decade, as well as common 
presenting symptoms of headaches and clumsiness, the Board 
rejects the statements and testimony to substantiate the 
claim because the veteran is not competent to render a 
medical diagnosis, not capable of lay observation, or a 
medical opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As for the medical articles, authoritative writings such as 
medical and scientific articles and research reports can, in 
some circumstances, constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).  Medical articles that are general 
in nature and do not specifically relate to the facts and 
circumstances surrounding the veteran's claim do not satisfy 
the requirement of a medical nexus opinion to support 
the claim.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

On the question of a medical nexus or an opinion on medical 
causation, on VA examination in September 2007, the examiner 
stated that after a thorough review of the claim file he was 
unable to find symptoms related to the veteran's 
hemangioblastoma for which he might have sought medical 
attention during service, noting that the episode of syncope 
during service was associated with medication and that after 
service the veteran began experiencing symptoms in September 
1990, resulting in the diagnosis of a hemangioblastoma, 
noting the size of the tumor, and the subsequent complication 
of a seizure disorder. 

The VA examiner commented that a hemangioblastoma typically 
presented with clinical symptoms in some thirteen months, on 
average, before the diagnosis, and that the symptoms were 
directly related to the mass effect on the space-occupying 
tumor.  The examiner then expressed the opinion that the 
substantial time interval between service and the 
manifestation of the symptoms, resulting in the diagnosis, 
was too great to associate the hemangioblastoma with the 
veteran's military service. 

There is no other medical opinion of record that is probative 
of the etiology of the brain tumor. 

As the only medical nexus opinion of record is unfavorable to 
the claim, and as the Board may consider only competent, 
independent medical evidence to support its findings on 
questions of a medical diagnosis, not capable of lay 
observation, or on medical causation, and as there is no such 
favorable competent medical evidence for the reasons 
articulated, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a left cerebellar 
hemangioblastoma to include a seizure disorder is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


